                 Case 2:21-cv-00519-RSL Document 19 Filed 08/13/21 Page 1 of 2




 1                                                   THE HONORABLE ROBERT S. LASNIK
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8
     NINTENDO OF AMERICA INC.,                       )   No. CV21-519-RSL
 9                                                   )
                       Plaintiff,                    )
10                                                   )   THIRD UNOPPOSED MOTION TO
                  v.                                 )   EXTEND TIME TO ANSWER
11                                                   )
     GARY BOWSER,                                    )
12                                                   )   Noted for August 13, 2021
                       Defendant.                    )
13                                                   )
14          Gary Bowser, through Federal Defender Michael Filipovic, respectfully requests

15   a third extension of the time to file an answer to the complaint to October 18, 2021.

16   Counsel for the plaintiff do not object to this request.

17          In support of this motion, the Court is requested to consider:

18          1.         Mr. Bowser is presently facing criminal charges in this related criminal

19   case: United States v. Louarn, et al., No. 2:20-cr-00127-RSL (W.D. Wash). That case is

20   currently scheduled for trial on November 15, 2021.

21          2.         Mr. Bowser is detained and has not retained counsel with respect to the

22   merits of this civil lawsuit. Undersigned counsel has had ongoing discussions with

23   Mr. Bowser concerning the Fifth Amendment implications of answering the civil

24   complaint, but needs additional time to determine whether to file an answer, and if so to

25   draft that answer and file it.

26

                                                                    FEDERAL PUBLIC DEFENDER
       THIRD UNOPPOSED MOTION                                          1601 Fifth Avenue, Suite 700
       TO EXTEND TIME TO ANSWER                                          Seattle, Washington 98101
       (Nintendo v. Bowser, CV21-519-RSL) - 1                                       (206) 553-1100
                 Case 2:21-cv-00519-RSL Document 19 Filed 08/13/21 Page 2 of 2




 1          3.       Undersigned counsel for Mr. Bowser is appearing in a limited capacity to
 2   protect Mr. Boswer’s Fifth Amendment rights in his criminal case.
 3          DATED this 13th day of August 2021.
 4                                              Respectfully submitted,
 5                                              s/ Michael Filipovic
                                                Federal Public Defender
 6
                                                Attorney for Gary Bowser (on a limited basis)
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                                FEDERAL PUBLIC DEFENDER
       THIRD UNOPPOSED MOTION                                      1601 Fifth Avenue, Suite 700
       TO EXTEND TIME TO ANSWER                                      Seattle, Washington 98101
       (Nintendo v. Bowser, CV21-519-RSL) - 2                                   (206) 553-1100
